                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                            3:19-cv-00580-RJC

ANDREW ELLIOTT WILKINSON,                   )
                                            )
            Plaintiff,                      )
                                            )
             v.                             )
                                            )                   ORDER
WELLS FARGO BANK, N.A., WELLS               )
FARGO CLEARING SERVICES, LLC, d/b/a )
Wells Fargo Advisors and/or First Clearing, )
ANGIE OSTENDARP, MIKE QUIMBY,               )
FINRA, and PLACE AND HANLEY, LLC, )
                                            )
            Defendants.                     )

      THIS MATTER comes before the Court on Wells Fargo Defendants’ Motion for

a Prefiling Injunction, (Doc. No. 58); Wells Fargo Defendants’ Memorandum in

Support, (Doc. No. 59); Plaintiff’s Response to Defendant’s Motion for a Prefiling

Injunction, (Doc. No. 64); Wells Fargo Defendant’s Reply to Plaintiff’s Response, (Doc.

No. 66); and Plaintiff’s Motion for Extension of Time, (Doc. No. 76). The Court issued

an Order that Plaintiff show cause as to why a prefiling injunction should not be

issued against him within fourteen days, (Doc. No. 75), and Plaintiff did not respond

within the required time period. This issue is therefore ripe for adjudication.

I.    BACKGROUND

      This case is the second action filed by Plaintiff based on the same set of factual

allegations.   In January 2005, Plaintiff received an inheritance comprised of




                                          1

        Case 3:19-cv-00580-RJC Document 77 Filed 03/26/21 Page 1 of 13
investments managed by Defendant Wells Fargo Clearing Services, LLC (“WFCS”). 1

Plaintiff met with WFCS representatives, including Defendant Angie Ostendarp, a

financial advisor who later worked with Plaintiff on his WFCS accounts and

investments. On August 12, 2013, WFCS sent a letter to Plaintiff terminating the

customer account relationship. The letter was signed by Defendant Mike Quimby, a

former WFCS representative.

      On July 22, 2015, Plaintiff initiated a proceeding before the Financial Industry

Regulatory Authority (“FINRA”) against WFCS asserting claims for fraud, unfair or

deceptive acts or practices, breach of fiduciary duty, breach of contract, RICO

violations, and negligence. In the FINRA proceeding, Plaintiff sought to recover

damages from WFCS, Ostendarp, and Quimby, alleging that Plaintiff did not

understand how his assets were being invested, did not receive copies of certain

documents, became obligated on a loan without his consent, and WFCS did not

properly manage his assets. After a July 2016 hearing, a FINRA arbitration panel

ordered WFCS to pay Plaintiff $73,784.34 in damages plus attorney’s fees.

      On November 1, 2016, Plaintiff filed his pro se complaint against Wells Fargo

Advisors, Ostendarp, Quimby, and Andy Tullis (the “First Federal Action” against

“Wells Fargo Defendants”). See Wilkinson v. Wells Fargo Advisors et al., Case No.

3:16-cv-00755. Attached to Plaintiff’s complaint was the same set of allegations he

submitted to FINRA. On February 15, 2017, the Court entered an order dismissing




1 Although Plaintiff named Wells Fargo Advisors and 1st Clearing LLC as
defendants, Wells Fargo Advisors and First Clearing are trade names used by WFCS.
                                          2

       Case 3:19-cv-00580-RJC Document 77 Filed 03/26/21 Page 2 of 13
Plaintiff’s complaint in the First Federal Action for failure to state a claim.

      On August 1, 2019, Plaintiff filed the instant complaint against Wells Fargo

Bank, N.A., WFCS, Ostendarp, Quimby, FINRA, and Place and Hanley, LLC in the

Superior Court of Mecklenburg County, North Carolina. (Doc. No. 1-1.) Certain

Defendants removed the action to the United States District Court for the Western

District of North Carolina based on diversity jurisdiction. The complaint is difficult

to comprehend and does not identify specific claims, and to the extent that it can be

understood, it appears Plaintiff makes the same allegations that he made in the

FINRA proceeding and the First Federal Action, namely: (1) Plaintiff did not

understand his investments or conversations with WFCS; (2) Plaintiff did not receive

copies of certain documents; (3) Plaintiff became obligated on four loans without his

consent; and (4) WFCS mismanaged funds in his investment account.

      In the five-month period after the Wells Fargo Defendants filed their

subsequent motion to dismiss, Plaintiff filed twelve different motions. (Docs. Nos. 19,

22, 23, 28, 31, 32, 36, 38, 39, 46, 51, 53.)     This Court granted the Wells Fargo

Defendants’ Motion to Dismiss because Plaintiff’s claims were barred by res judicata,

having been settled in a prior case. (Doc. No. 56.) Plaintiff then filed another series

of motions. (Docs. Nos. 61, 67, 70, 71, 71; see also Docs. Nos. 51, 53.) These motions,

too, are difficult to follow and often seek to relitigate claims that have already been

dismissed or regurgitate arguments outlined in the Complaint.            They are also

primarily aimed at the already-dismissed Wells Fargo Defendants.

      In response to Plaintiff’s repeated filings throughout this case and in previous



                                           3

        Case 3:19-cv-00580-RJC Document 77 Filed 03/26/21 Page 3 of 13
cases, the Wells Fargo Defendants have filed a Motion Seeking a Prefiling Injunction.

(Docs. Nos. 58, 59.) The motion requests an injunction prohibiting Plaintiff, or anyone

acting on his behalf, from filing any document or new action in any court relating to

the Wells Fargo Defendants and any claims related to the previously-dismissed

federal action unless a) Plaintiff obtains prior authorization from this court, or b)

Plaintiff obtains a signed certification from a licensed attorney that the proposed

filing complies with Rule 11, is not based on the subject matter underlying this

lawsuit, and does not violate the injunction. (Doc. No. 58.) Plaintiff filed a response

to this motion that largely reiterated his prior claims, sought to compel production

from Defendants, and accused Plaintiff’s motion of constituting “criminal capitalistic

communism.” (Doc. No. 64.)

       On March 10, 2021, this Court denied Plaintiffs’ motions and ordered that

Plaintiff file a response within fourteen days showing why he should not be subject

to a prefiling injunction. (Doc. No. 75.) The Court reserved ruling on Defendants’

Motion for Prefiling Injunction, (Doc. No. 58), until the Plaintiff filed a response or

the fourteen days elapsed. The Court informed the Plaintiff that “failure to show

cause by fourteen (14) days of the date of this Order will subject Plaintiff to a prefiling

injunction” with a detailed description of the potential injunction. (Doc. No. 75 at 10–

11.) Plaintiff did not file such a response within the fourteen allotted days.

II.    DISCUSSION

       The Wells Fargo Defendants seek “a prefiling injunction prohibiting Mr.

Wilkinson, or anyone acting on his behalf, from filing any document or new action in



                                            4

        Case 3:19-cv-00580-RJC Document 77 Filed 03/26/21 Page 4 of 13
any state or federal court relating to (1) the Moving Defendants (or any of their past,

present, or future affiliates, subsidiaries, or trade names or any officers, directors,

shareholders, employees, representatives, agents, or attorneys for such entities,

including but not limited to Ms. Ostendarp, Mr. Quimby, Demian Betz, undersigned

counsel, Womble Bond Dickinson (US) LLP, and Robinson, Bradshaw & Hinson, P.A.)

and (2) any of the claims, theories, allegations, or circumstances at issue in this action

or Mr. Wilkinson’s previously dismissed federal court action unless Mr. Wilkinson

has obtained prior authorization from this Court or, alternatively, a signed

certification from a licensed attorney that the proposed filing does not violate the

requested prefiling injunction order, complies with Rule 11, and is not based on the

claims, theories, or circumstances underlying this lawsuit or Mr. Wilkinson’s prior

actions.” (Doc. No. 58 at 1–2.)

      When determining whether to issue a prefiling injunction, the Court must

consider all relevant circumstances. Courts have noted four factors in particular to

consider: “(1) the party’s history of litigation, in particular whether he has filed

vexatious, harassing, or duplicative lawsuits; (2) whether the party had a good faith

basis for pursuing the litigation, or simply intended to harass; (3) the extent of the

burden on the courts and other parties resulting from the party’s filings; and (4) the

adequacy of alternative sanctions.” Cromer v. Kraft Foods N. Am., Inc., 390 F.3d 812,

818 (4th Cir. 2004).    If the judge does determine that a prefiling injunction is

warranted after weighing the relevant factors, the judge still “must ensure that the

injunction is narrowly tailored to fit the special circumstances at issue.”            Id.



                                            5

        Case 3:19-cv-00580-RJC Document 77 Filed 03/26/21 Page 5 of 13
“Ultimately, the question the court must answer is whether a litigant who has a

history of vexatious litigation is likely to continue to abuse the judicial process and

harass other parties.” Safir v. U.S. Lines, Inc., 792 F.2d 19, 24 (2d Cir.1996) (internal

citation and quotation omitted). “While a separate hearing or opportunity to be heard

is not usually required before imposing Rule 11 sanctions, Green v. Foley, 907 F.2d

1137 (4th Cir. 1990), a court ‘must afford a litigant notice and an opportunity to be

heard’ before issuing a prefiling injunction against him.” Johnson v. EEOC Charlotte

Dist. Off., No. 315CV00148RJCDSC, 2016 WL 3514456, at *2 (W.D.N.C. June 27,

2016), aff'd sub nom. Johnson v. Keith Hawthorne Hyundai, 665 F. App'x 310 (4th

Cir. 2016) (quoting Cromer, 390 F.3d at 819)).

      After a review of the record – notably, Plaintiff’s numerous filings against

Defendants who have already been dismissed from the case based on res judicata –

this Court previously noted that it was “mindful that Plaintiff’s filings appear at first

glance to constitute repeated and meritless harassment of the Wells Fargo

Defendants,” and provided Plaintiff with an opportunity to respond. (Doc. No. 75 at

8–9, citing Black v. New Jersey, No. 7:IO-CV-57-F, 2011 WL 102727 at *1 (E.D.N.C.

Jan. 11, 2011) (Before imposing a pre-filing injunction, “the litigant must be given

notice and an opportunity to be heard on the matter.”)). The Court warned the

Plaintiff that he would be subject to a prefiling injunction if he did not respond. (Doc.

No. 75 at 11.)

      Plaintiff did not respond within the required fourteen days. After this time

period elapsed, Plaintiff filed a Motion for Extension of Time to respond to the Show



                                           6

        Case 3:19-cv-00580-RJC Document 77 Filed 03/26/21 Page 6 of 13
Cause Order. (Doc. No. 76.) In his motion, Plaintiff seeks more time specifically to

put together an additional series of complaints against the Wells Fargo Defendants.

(Doc. No. 76 at 2–4) (listing nine claims the Plaintiff wishes to file against Wells Fargo

Defendants, and stating “[t]his case serves as an excellent example of the Treason

and Conspiracy ‘THE WELLS FARGO MACHINE’ has perpetrated upon the 3.5

million people”). The response Plaintiff belatedly seeks to file does not address the

requirements of the Show Cause Order, and indeed, if anything provide further

evidence than Plaintiff intends to continue filing grievances against the Wells Fargo

Defendants even when they are not parties to the case. The Court will therefore deny

Plaintiff’s Motion for Extension.

      The Court turns now the question of a prefiling injunction. This Order has

already outlined Plaintiff's history of filings against the Wells Fargo Defendants in

this judicial District and elsewhere, which reflects a lack of respect for the judicial

process. Plaintiff lacked a good faith basis for submitting most of his motions and

other writings in this case. Plaintiff has repeatedly filed meritless motions against

the Wells Fargo Defendants, including after they became non-parties to the case.

These filings have caused the Court and the other parties to expend considerable

resources. To the extent that Plaintiff has addressed the possibility of a prefiling

injunction, he referred to Defendants’ motion as being “criminal capitalistic

communism” and largely reiterated his outstanding claims, suggesting an intention

to continue such filings. (Docs. Nos. 64, 64-1.) Plaintiff then failed to respond in time

to the Court’s warning that he is subject to a prefiling injunction, (Doc. No. 75 at 11),



                                            7

        Case 3:19-cv-00580-RJC Document 77 Filed 03/26/21 Page 7 of 13
and when he did seek an extension of time to respond after the deadline, did not

address the issues raised by the Order. (Doc. No. 76.) Given these facts and the case’s

procedural history, this Court will now evaluate the question of a prefiling injunction

under the four Cromer factors.

      The first Cromer factor is the party’s history of litigation, and in particular

whether he has filed vexatious, harassing, or duplicative lawsuits. Cromer, 390 F.3d

at 818. Plaintiff was involved in arbitration, and also previously filed a lawsuit

against the Wells Fargo Defendants on the same grounds as this lawsuit. (Compare

Wilkinson v. Wells Fargo Advisors et al., Case No. 3:16-cv-00755, with Doc. No. 1-1

at 34 (“This complaint is an amendment AND an addendum to previously filed

complaints”). Furthermore, Plaintiff’s actions within this lawsuit show that he is

inclined to repetitive and frivolous filings that constitute harassment rather than

legitimate legal claims. This factor weighs heavily in favor of a prefiling injunction.

      The second Cromer factor is whether the Plaintiff has a good faith basis for

pursuing the litigation, or whether he simply intends to harass. Cromer, 390 F.3d at

818. Here, Plaintiff’s prior similar lawsuit was dismissed for failure to state a claim

on several grounds. (Wilkinson v. Wells Fargo Advisors et al., Case No. 3:16-cv-

00755, Doc. No. 14 at 2.) Plaintiff filed this lawsuit as an explicit attempt to amend

the errors of the prior lawsuit, yet has had his claims dismissed against Wells Fargo

Defendants again, and the Court has had to deny all nineteen of Plaintiff’s motions

so far in this case. (Doc. No. 1-1 at 34; Doc. No. 56; Doc. No. 75.) Plaintiff nonetheless

has even continued filing against Wells Fargo Defendants after they were dismissed



                                            8

        Case 3:19-cv-00580-RJC Document 77 Filed 03/26/21 Page 8 of 13
from the case. Plaintiff’s pursuit and method of this litigation against the Wells Fargo

Defendants therefore does not demonstrate a good faith basis and instead constitutes

harassment. The second factor weighs heavily in favor of a prefiling injunction.

      The third Cromer factor is the extent of the burden on the courts and other

parties resulting from the party’s filings. Cromer, 390 F.3d at 818. Due to Plaintiff’s

repeated meritless and repetitive filings, upon which this Court has had to spend

significant resources and to which the Wells Fargo Defendants have repeatedly

responded even after being dismissed from the case, this factor weighs heavily in

favor of a prefiling injunction.

      The fourth and final Cromer factor is the adequacy of alternative sanctions.

Cromer, 390 F.3d at 818. The Court has considered the adequacy of alternative

sanctions and concludes that a prefiling injunction is warranted.         Plaintiff has

indicated his intention to continue filing frivolous and harassing motions and actions

against the Wells Fargo Defendants, including stating that he “will NOT STOP,”

(Doc. No. 21-1 at 9), and asking the court to “[p]lease understand, I will pursue this

matter until my dying day if necessary.” (Doc. No. 13 at 2.) Despite having had his

prior case dismissed, and his motions all denied, Plaintiff continues to file these

motions against Wells Fargo Defendants. Plaintiff has also shown less than a rigid

adherence to Court orders, filing repeatedly against the Wells Fargo Defendants after

they were dismissed, declining to respond to the Court’s Order to Show Cause before

the deadline, and seeking an extension to file a response that simply adds additional

claims against the since-dismissed Wells Fargo Defendants.          Based upon these



                                           9

        Case 3:19-cv-00580-RJC Document 77 Filed 03/26/21 Page 9 of 13
circumstances, the Court concludes that Plaintiff will continue his abusive behavior

if he is not subjected to a pre-filing review system. The fourth Cromer factor therefore

weighs in favor of a prefiling injunction.

      After an examination of the four Cromer factors, all of which weigh in favor of

a prefiling injunction, this Court has determined that a prefiling injunction is

warranted. Plaintiff was given notice and an opportunity to be heard on the matter

but did not reply before the deadline. This Court finds that “Plaintiff's vexatious

litigation is likely to continue and that he is likely to continue abusing the judicial

process and harassing other parties. Consequently, the Court finds that exigent

circumstances exist, and only sanctions that include a prefiling injunction will

adequately protect the judicial process and other parties from Plaintiff's continued

improper conduct.” Johnson v. EEOC Charlotte Dist. Off., No. 315CV00148RJCDSC,

2016 WL 3514456, at *5 (W.D.N.C. June 27, 2016), aff'd sub nom. Johnson v. Keith

Hawthorne Hyundai, 665 F. App'x 310 (4th Cir. 2016). Having so decided, the Court

must now “ensure that the injunction is narrowly tailored to fit the special

circumstances at issue.” Cromer, 390 F.3d at 818. Plaintiff has demonstrated a

tendency to file meritless and harassing motions against Wells Fargo Defendants, yet

must be allowed to file such motions and actions when merited.

      Therefore, the Court will enter an order prohibiting Plaintiff, or anyone acting

on his behalf, from filing any document or new action in any state or federal court

(excepting only a notice of appeal from this Order) relating to the Wells Fargo

Defendants and the underlying substance of the actions Plaintiff has filed against



                                             10

       Case 3:19-cv-00580-RJC Document 77 Filed 03/26/21 Page 10 of 13
them, unless Plaintiff has obtained either a) prior authorization from this Court or b)

a signed certification from a licensed attorney that the proposed filing does not violate

such a prefiling injunction, complies with Rule 11, and is not based on underlying

substance of Plaintiff’s prior actions against the Wells Fargo Defendants. Such an

order will prevent Plaintiff from filing repetitive and harassing actions against the

Wells Fargo Defendants, against whom he has repeatedly so acted, while

simultaneously preserving Plaintiff’s ability to litigate any legitimate claims he

might have.

       This injunction is not a ban on Plaintiff’s right to file additional documents or

motions. Instead, it is a narrowly-tailored remedy to address Plaintiff’s specific abuse

of the judicial process, while maintaining Plaintiff’s ability to participate within that

process without harassing the Wells Fargo Defendants. Plaintiff will be allowed to

continue to file such motions and actions upon review of this Court or a licensed

attorney, and will be allowed to file motions and actions against other entities without

such review.

III.   CONCLUSION

       IT IS THEREFORE ORDERED that:

       1.      Plaintiff’s Motion for an Extension of Time, (Doc. No. 76), is DENIED;

       2.      Defendants’ Motion for a Prefiling Injunction, (Doc. No. 58), is

               GRANTED; and

       3.      Plaintiff, and anyone acting on his behalf, is hereby ENJOINED from

               filing any document or new action in any state or federal court



                                           11

       Case 3:19-cv-00580-RJC Document 77 Filed 03/26/21 Page 11 of 13
     (excepting only any notice of appeal of this Order) relating to the Wells

     Fargo Defendants, broadly construed, and the underlying substance of

     the actions Plaintiff has filed against them, unless Plaintiff has obtained

     either a) prior authorization from this Court or b) a signed certification

     from a licensed attorney that the proposed filing does not violate such a

     prefiling injunction, complies with Rule 11, and is not based on

     underlying substance of Plaintiff’s prior actions against the Wells Fargo

     Defendants;

        i. For the purposes of this order, the underlying substance of the

           claims Plaintiff has previously filed against the Wells Fargo

           Defendants includes, but is not limited to:

               1. alleged violations of Plaintiff’s constitutional rights

                   relating to his commercial relationship with any of the

                   Wells Fargo Defendants;

               2. allegations that Plaintiff did not receive copies of certain

                   contracts or other documents pertaining to Mr. Wilkinson’s

                   relationship with any of the Wells Fargo Defendants;

               3. allegations that Plaintiff was put in loans without his

                   knowledge or consent, causing him to suffer financial loss;

               4. allegations that any of the Wells Fargo Defendants

                   mismanaged the funds in Plaintiff’s investment account;

                   and



                                  12

Case 3:19-cv-00580-RJC Document 77 Filed 03/26/21 Page 12 of 13
                                        5. allegations that any of the Wells Fargo Defendants

                                           attempted to steal or otherwise deprive Mr. Wilkinson of

                                           his assets; and

                         4.   Plaintiff is cautioned that violations of the injunctive provision of this

                              Order may constitute contempt of court and be subject to civil and

                              criminal penalties, including imprisonment.

                         SO ORDERED.




Signed: March 26, 2021




                                                             13

                         Case 3:19-cv-00580-RJC Document 77 Filed 03/26/21 Page 13 of 13
